The Court of Appeals decided this case upon the authority of Jinright v. State (Ala. Sup.) in 125 So. 606,1 and counsel for petitioner insists that the citation of this case is inapt as the indictment here is different from the one considered in said case which was under Code form while this one is not under said form. This point may be conceded, but the present indictment is not void. If it be conceded that it is subject to an appropriate demurrer, none was interposed, and the question as to its validity was only raised by the general charge.
An indictment which charges an offense, though defective upon demurrer, is sufficient to support a judgment, and its validity cannot be questioned by a charge. The indictment here charges an offense, and, though one of the alternatives may be insufficient, it will support a conviction. Ex parte State ex rel. Attorney General (State v. Coker), 207 Ala. 656,93 So. 383.
Writ denied.
SAYRE, THOMAS, and BROWN, JJ., concur.
1 220 Ala. 268. *Page 171